Title: To Thomas Jefferson from John Tyler, 16 May 1782
From: Tyler, John
To: Jefferson, Thomas


        
          Sir
          Richmond 16 May 1782
        
        I receiv’d your Letter by Doctor Walker, and have agreeable to your desire laid it before the House of Delegates, but the Constitution in the Opinion of the Members will not warrant the acceptance of your resignation.
        I am sorry most sincerely for my Country that she is depriv’d of your services, and I am sorry for myself in particular, that I cou’d not have the pleasure of yielding to you the Office which I hold, and which you cou’d fill with so much more propriety. However, I suppose your reasons are weighty, yet I wou’d suggest that good and able Men had better govern than be govern’d, since ‘tis possible,  indeed highly probable, that if the able and good withdraw themselves from Society, the venal and ignorant will succeed. I am sure you can readily discover how miserable a Situation the country wou’d be reduced to, and how wretched the reflection to a person of sense and merit. In times of Peace Men of moderate abilities perhaps might conduct the affairs of the State, but at this time when the Republic wants to be organized and requires but your influence to promote this desirable End, I cannot but think the House may insist upon you to give attendance without incuring the Censure of being siezed.
        I am Sir, with very sincere respect your most obt. humble [Servant],
        
          Jno: Tyler
        
      